                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

IN RE MATTHEW J. O’NEILL                                    No. 1:20-MC-00024-WJ

                        RESPONSE TO ORDER TO SHOW CAUSE

Matthew J. O’Neill responds to the Order to Show Cause as follows:

   1. Mr. O’Neill acknowledges the New Mexico Supreme Court summarily suspended him on

June 15, 2020.

   2. This Court’s Order to Show Cause directed Mr. O’Neill to respond within 21 days if he

did not want this Court to suspend him. Today, September 14, 2020, is the 21 st day.

   3. Mr. O’Neill is scheduled to be sentenced tomorrow, September 15, 2020, by the Hon.

Daniel Gallegos of the Second Judicial District Court, state of New Mexico.

   4. A hearing committee of the Disciplinary Board of the New Mexico Supreme Court has

scheduled a hearing for next week, September 22, 2020, to consider disciplinary counsel’s

Specification of Charges.

   5. Counsel for Mr. O’Neill has told the hearing committee that its recommendation to the

Supreme Court likely will be influenced by Judge Gallegos’ sentencing decision.

   6. Mr. O’Neill has no intention of trying to practice law in state court or federal court while

he is suspended by the New Mexico Supreme Court.

   7. Mr. O’Neill requests that this Court defer taking any action until after his sentencing in

the criminal case, and until after the New Mexico Supreme Court issues a decision regarding his

discipline. As of this date, he has been summarily suspended without a hearing.

   8. Depending on what happens in the state courts, Mr. O’Neill may petition this Court for

relief. However, at the present time, Mr. O’Neill is not asking this Court to do anything other
than defer any decision until after the New Mexico Supreme Court makes a decision following a

hearing on the merits of Mr. O’Neill’s pending discipline case.

   9. Mr. O’Neill has no objection if this Court suspends him for a period consistent with any

state suspension.

                                                    Respectfully Submitted,

                                                    THE BAKER LAW GROUP

                                                    By: /s/ Jeffrey L. Baker
                                                    Jeffrey L. Baker
                                                    Renni Zifferblatt
                                                    20 First Plaza, NW, Ste. 402
                                                    Albuquerque, NM 87102
                                                    Telephone: (505) 247-1855
                                                    Facsimile: (505) 766-9113
                                                    jeff@thebakerlawgroup.com,
                                                    Attorneys for Matthew J.
                                                    O’Neill

                                 CERTIFICATE OF SERVICE
       I hereby certify that on this 14th day of September, 2020, the foregoing was submitted

through the Odyssey File & Serve electronic filing which caused counsel of record to be served by

electronic means.

/s/Jeffrey L. Baker
